48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Jeffrey Lane FALLIS, Appellant.
No. 94-3203.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 6, 1995.Filed:  Mar. 14, 1995.

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In March 1990, following his guilty plea to a federal offense, Jeffrey Lane Fallis was sentenced to 26 months in prison and three years of supervised release.  In April 1993, while he was serving his supervised-release term, the district court1 found that he had violated release conditions and revoked his supervised release.  The court ordered Fallis to serve 11 months in prison and thereafter to serve his remaining supervised-release term.  In August 1994, while Fallis was back on supervised release, the district court again found that he had violated release conditions and revoked supervised release.  This time, the court sentenced him to 11 months in prison with no further period of supervised release.  Fallis appeals, arguing that the district court lacked authority to sentence him to 11 months in prison because the sentence extended beyond the expiration date of his supervised- release term.


2
This argument is foreclosed by this circuit's established case law.  See United States v. Krabbenhoft, 998 F.2d 591, 593-94 (8th Cir. 1993);  see also United States v. Love, 19 F.3d 415, 416-17 (8th Cir.), cert. denied, 115 S. Ct. 434 (1994).


3
Accordingly, we affirm Fallis's sentence.



1
 The HONORABLE JOHN B. JONES, Senior United States District Judge for the District of South Dakota